Citation Nr: 1206669	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a bilateral shoulder disability, to include a cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to July 1964.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for right and left shoulder disabilities and denied the Veteran's petition to reopen claims for service connection for PTSD and major depressive disorder as new and material evidence had not been received.  Jurisdiction over the Veteran's claims has remained with the RO in Atlanta, Georgia.

In May 2010, the Board granted the petition to reopen the claim for service connection for a psychiatric disability and remanded the underling claim as well as the claim for service connection for a bilateral shoulder disability for further development.

In September 2011, the Board remanded these matters for further development.

The Veteran testified before the undersigned at a December 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

Although the Veteran's initial service connection claim referred to a bilateral shoulder disability, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, evidence reveals that the Veteran's shoulder symptoms may be the result of a cervical spine disability.  Thus, the Board has characterized the issue as a claim for entitlement to service connection for a bilateral shoulder disability, to include a cervical spine disability. 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As the Board is granting the claim for service connection for a psychiatric disability, the issue of entitlement to a TDIU has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been diagnosed by a VA psychiatrist as having PTSD based on in-service stressors involving fear of hostile military activity consistent with the circumstances of his service.

2.  The Veteran's depression is the result of an in-service disease or injury.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, including PTSD and depression, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a psychiatric disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
38 C.F.R. § 3.304(f)(3); See 75 Fed. Reg. 39843 (July 13, 2010).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a November 2011 VA mental health treatment note indicated diagnoses of PTSD and depression not otherwise specified (NOS).  Thus, current psychiatric disabilities have been demonstrated.

Furthermore, VA treatment records establish a link between the Veteran's PTSD and an in-service stressor.  For example, the Veteran has reported on several occasions, including during the November 2011 VA mental health evaluation, that he performed guard duty in service in the vicinity of the demilitarized zone (DMZ) in Korea.  During that time, a fellow serviceman had his throat cut and was killed by the enemy while performing guard duty in Korea.  The Veteran subsequently began to experience fear and anxiety and began drinking because he was fearful of being harmed by the enemy.  Such symptoms have persisted ever since service.

The VA licensed clinical psychiatrist who conducted the November 2011 VA mental health evaluation diagnosed the Veteran as having PTSD. This diagnosis was based on the Veteran's reported in-service stressor and PTSD symptoms and an April 1998 VA mental health assessment note which indicated a diagnosis of "military-related" PTSD .  Thus, a VA psychiatrist has diagnosed the Veteran as having PTSD based on an in-service stressor.  The only remaining questions in this case are whether the evidence supports a finding that the Veteran engaged in combat, or whether there is credible supporting evidence that the claimed stressor occurred.  
 
Service personnel records reflect that the Veteran served with the H/B 27th Ordnance Battalion in Korea from February 1962 to April 1963 and that during that time, he served as a supply clerk, ordnance supply specialist, and repair helper.  Also, information received from the U.S. Army and Joint Services Records Research Center (JSRRC) confirms that two United States servicemembers were killed in October and November 1962 in the vicinity of the DMZ.

In light of the fact that the Veteran has been diagnosed as having PTSD by a VA licensed clinical psychiatrist, and in light of his military records reflecting service in Korea during a time period when two servicemembers were killed in the vicinity of the DMZ, and his reports of anxiety and fear in service due to the killing of a fellow servicemember along the DMZ, the Board finds that the Veteran's claimed stressor meets the expanded lay evidence requirements under the amended regulations.  See 38 C.F.R. § 3.304(f)(3).  In addition, the service department has provided credible supporting evidence of the claimed stressor.  See Id.  

In sum, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).  

With regard to the Veteran's diagnosed depression, the evidence reflects that it is also related to his reported in-service stressor.  A November 2006 VA mental health evaluation note reflects that the Veteran reported chronic psychiatric symptoms, including depression, which had persisted ever since his service in Korea.  A diagnosis of, among other things, major depressive disorder was provided.  The psychiatrist who conducted the evaluation opined that the Veteran's symptoms, including depression, were likely ("more likely than not") related to his traumatic experiences in Korea in 1962.

While the November 2006 opinion is not accompanied by a specific rationale, it was based upon examination of the Veteran and his reported history and it reflects that his depression is related to service.  There are no medical opinions contrary to that of the November 2006 opinion.  

The Veteran's is competent to report the symptoms of his psychiatric disability, such as depression, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his reports and they are otherwise consistent with the evidence of record.  Therefore, his reports of depression since service are deemed credible.

In light of the November 2006 opinion, the Veteran's competent and credible reports of depression since service, and resolving reasonable doubt in his favor, the Board concludes that the criteria for service connection for the currently diagnosed depression have also been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD and depression, is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79. The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

During the December 2011 hearing, the Veteran reported that he injured his shoulders in service while stationed in Georgia and that he had experienced shoulder problems, including pain, ever since that time.  The most recent clinical evidence of a shoulder disability is a July 2002 VA treatment note which indicates that the Veteran reported shoulder pain which was treated with medication.  He was diagnosed as having degenerative joint disease, however there was no indication as to which joints were involved.   

The evidence reflects that the Veteran's shoulder symptoms may be related to a cervical spine disability.  For example, a December 1994 VA medical certificate indicates that he reported intermittent left sided-neck pain which radiated into the left shoulder.  He was diagnosed as having degenerative joint disease and rule out radicular pain from cervical spine disc space narrowing.  

The Veteran's claim for service connection for a bilateral shoulder disability did not refer to, and the RO has not adjudicated the claim as one involving, a cervical spine disability.  However, VA treatment records reflect that his shoulder symptoms may be related to a cervical spine disability.  As the Veteran described symptoms of a cervical spine disability, his claim sufficiently identified the benefit sought and the claim is one for service connection for a bilateral shoulder disability, to include a cervical spine disability.

In sum, there is competent evidence of a current bilateral shoulder/cervical spine disability and an in-service shoulder injury.  There is also competent evidence of shoulder problems in the years since service.  However, there is contradictory evidence as to a continuity of shoulder symptomatology since service.
 
VA's duty to obtain an examination as to the nature and etiology of any current bilateral shoulder/cervical spine disability is, therefore, triggered.  Such an examination is needed to determine whether the Veteran has a current bilateral shoulder/cervical spine disability and to obtain a medical opinion as to etiology of any such disability. 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A December 1996 VA psychological assessment reveals that the Veteran had applied for Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant. 

In December 2011, the Veteran submitted treatment records from the VA Medical Center in Augusta, Georgia dated in November 2011.  The most recent treatment records in the claims file obtained from that facility by the AOJ are dated in May 2007.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented.  

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for neck and bilateral shoulder disabilities from the VA Medical Center in Augusta, Georgia from May 2007 to the present and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain any information from SSA and any additional treatment records, schedule the Veteran for a VA examination to determine whether any current bilateral shoulder/cervical spine disability is the result of a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral shoulder disability (any shoulder disability diagnosed since December 2005) had its onset in service or in the year immediately following service, is related to the Veteran's reported in-service shoulder injury, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral shoulder symptoms are related to a cervical spine disability.  If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that such current cervical spine disability (any cervical spine disability diagnosed since December 2005) had its onset in service or in the year immediately following service or is otherwise the result of a disease or injury in service.  

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's report of shoulder symptoms in the years since service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for shoulder and neck problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report a shoulder injury in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


